USDC IN/ND case 2:19-cv-00319-TLS-JPK document 24 filed 12/23/19 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

JOSEPH HERO,                                  )
                                              )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )              NO. 2:19-cv-319-TLS-JPK
                                              )
LAKE COUNTY ELECTION BOARD,                   )
                                              )
                                              )
       Defendant.                             )
                                              )

                      DEFENDANTS’ RULE 26(a)(1) DISCLOSURES

       Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant, Lake

County Election Board, whose true name is Lake County Board of Elections and Registration

(“Election Board”), by and through counsel, Michael E. Tolbert of Tolbert & Tolbert LLC,

hereby makes the following initial disclosures:

A.     Individuals likely to have discoverable information as described under FED. R. CIV.
       P. 26(a)(1)(A)(i):
       RESPONSE: The following individuals are likely to have discoverable information

       regarding the absence of elements of Plaintiff’s claims and/or provide evidence

       supporting Defendants’ defenses. The subject matter of such discoverable information

       may also include, but is not limited to, the following: (i) the allegations alleged in

       Plaintiff’s Complaint; (ii) Plaintiff’s alleged damages; and (iii) all other facts relevant to

       this matter as they develop during the course of discovery.

       1.      Joseph Hero, Plaintiff.

       2.      Lake County Board of Elections and Registration, Defendant.



                                                  1
USDC IN/ND case 2:19-cv-00319-TLS-JPK document 24 filed 12/23/19 page 2 of 4


       3.     Lake County Board of Elections and Registration Members who have knowledge
              of the actions of the Board.

       4.     Jeffrey L. Cardwell, State Chairman of the Indiana Republican Party, whose
              contact information is unknown at this time.

       5.     Christian Jorgenson, 70 W. Hubbard, Suite 200 Chicago, IL 60654.

       6.     Amy L. Jorgenson, 5925 Calumet Avenue, Hammond, IN 46320.

       7.     Daniel Dernulc, Chairman of the Republican Party, 2293 N. Main Street, Crown
              Point, IN 46307.

       8.     Appropriate unknown members from the Lake County Board of Elections and
              Registration who have applicable knowledge of this matter.

       9.     Appropriate unknown members from the Indiana and Lake County Republican
              Committee who have applicable knowledge of this matter.

       10.    Any and all persons listed on the Plaintiffs initial disclosures and/or any future
              witness lists.

       11.    Any and all persons necessary for impeachment or rebuttal, and/or for the
              authentication of documents.

       12.    Any record custodian of any witness and/or exhibit listed herein.

       13.    Any witness identified in the course of discovery including, without limitation to,
              any witness (i) mentioned by defendant in this cause of action, (ii) identified in
              any deposition taken in this cause of action, or (iii) identified in any interrogatory
              or discovery answers submitted herein.

       It is the assumption of the Defendant that all listed witnesses will testify to their
       individual knowledge and/or their involvement surrounding the alleged incident
       complained of in Plaintiff’s Complaint. It is unknown as to what the plaintiff will testify
       about. Defendant reserve the right to amend and/or supplement this disclosure.

B.     Relevant documents as described under Fed. R. Civ. P. 26(a)(1)(A)(ii):
       RESPONSE:        Documents in Defendants’ possession, custody, and/or control that

subsequently become available and/or that become apparent as discoverable during discovery.

       1.     Any and all documents attached to any filings by Plaintiff in this cause.

       2.     Any and all documents produced by the Plaintiff in this matter.

                                                2
USDC IN/ND case 2:19-cv-00319-TLS-JPK document 24 filed 12/23/19 page 3 of 4



     3.    Any and all depositions taken in this matter.

     4.    Any and all responses to Requests for Admissions in this matter.

     5.    Any and all Answers to Interrogatories.

     6.    Any and all Complaints, including but not limited to, Answers to Complaints and
           any Amended Complaints and Answers.

     7.    Any and all Transcripts of Hearings held by the Lake County Election Board on
           February 26, 2019.

     8.    Any and all documents relevant to the hearing held by the Lake County Election
           Board on February 26, 2019.

     9.    Any and all documents the Plaintiffs voting history.

     10.   Letter from Jeffrey L. Cardwell to Plaintiff dated November 22, 2016.

     11.   Any and all of exhibits listed by any of the parties to this cause.

     12.   Any and all documents necessary for the purposes of impeachment or rebuttal.

     13.   Any document or other evidence identified or produced in the course of discovery
           including, without limitation, any documents (i) produced by or to Defendants in
           this cause of action, (ii) identified in any deposition taken in this cause of action,
           or (iii) identified in any interrogatory answers submitted herein.

           Defendant reserve the right to amend and/or supplement this disclosure.

C.   Computation of damages as described under Fed. R. Civ. P. 26(a)(1)(A)(iii):
     RESPONSE: Not applicable.

D.   Insurance agreements as described under Fed. R. Civ. P. 26(a)(1)(A)(iv):
     RESPONSE: Not applicable.




                                             3
USDC IN/ND case 2:19-cv-00319-TLS-JPK document 24 filed 12/23/19 page 4 of 4


                                                  By: /s/ Michael E. Tolbert
                                                  Michael E. Tolbert, #22555-64
                                                  TOLBERT & TOLBERT LLC
                                                  1085 Broadway, Suite B
                                                  Gary, IN 46402
                                                  Attorney for Lake County Board of Elections


                                                  By:/s/ John P. Reed
                                                  John P. Reed
                                                  ABRAHAMSON, REED & BILSE
                                                  8230 Hohman Avenue
                                                  Munster, IN 46321
                                                  Phone: (219) 595-5306
                                                  Fax: (219) 513-9754
                                                  Attorney for Lake County Board of Elections



                                     CERTIFICATE OF SERVICE

    I hereby certify that on the 23rd day of December, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which sent notification of such filing to the following:

                         Gavin M. Rose            Email:   grose@aclu-in.org
                         Stevie J. Pactor         Email:   spactor@aclu-in.org
                         Michael Tolbert          Email:   mtolbert@tolbertlegal.com
                         Shelice Tolbert          Email:   stolbert@tolbertlegal.com
                         Candace C Williams       Email:   cwilliams@tolbertlegal.com

and I hereby certify that I have mailed by United States Postal Service the document to the following non
CM/ECF participants:


                                                  /s/John P. Reed




                                                     4
